Citation Nr: 1756753	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-38 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hip disability, including as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the undersigned in January 2015.  A transcript is of record. 

The Board remanded this case in May 2015, January 2016, and September 2016 for further development.  It now returns for appellate review. 


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran has a left hip disorder that is related to his service-connected lumbar spine degenerative disc and joint disease.  


CONCLUSION OF LAW

The criteria for service connection for a left hip disability, as secondary to the service-connected lumbar spine degenerative disc and joint disease, have been met. 38 U.S.C. §§ 1101, 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current left hip pathology is related to his service-connected lumbar spine degenerative disc and joint disease, and therefore that service connection is warranted on a secondary basis.  See, e.g., April 2016 Statement form the Veteran (stating the he "strongly feel[s] that [his] left hip condition is secondary to [his service-connected] lumbar spine" disability).

Under VA law, service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, there is no question that the Veteran has a current left hip disability, diagnosed as left hip osteoarthritis.  See, e.g., July 2014 Encounter Note from R.T.G., M.D. (noting that radiographs of the pelvis revealed "degenerative changes in the left hip" and reflecting a diagnostic impression of "Osteoarthritis, left hip"); March 2014 Radiology Report from M.C., M.D. (diagnosing "Severe osteoarthritis of the left hip joint").  See also Allen, 7 Vet. App. at 448 (reflecting that the existence of a current disability is required to establish service connection on a secondary basis).

Moreover, there is medical evidence of record indicating a relationship between the Veteran's service-connected lumbar spine degenerative disc and joint disease, and his diagnosed left hip pathology.  See id.; 38 C.F.R. § 3.310.  In this regard, in a June 2015 treatment note, the Veteran's private treating physician, Dr. N.H., opined that the Veteran's left hip pathology was "more likely than not . . . directly related to his [service-connected] lumbar spine condition."  See June 2015 MRI Follow-Up Note from N.H., M.D.  In an October 2015 addendum, Dr. N.H. further explained that his review of the X-ray and MRI studies of the Veteran's low back and left hip evidenced an interrelated orthopedic pathology, and that physical examination of the Veteran indicated a relationship between the left hip pathology and his lumbar spine condition.  See October 2015 Letter from N.H., M.D.  

The Board finds Dr. N.H.'s June 2015 opinion and October 2015 addendum opinion to be especially probative as they represent the informed conclusions of a medical professional with relevant expertise and are underpinned by sufficient rationale, specifically that the Veteran's left hip condition represents the progression of his service-connected lumbar spine pathology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, these opinions were based on Dr. N.H.'s familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).

The Board acknowledges the negative etiological opinion evidence of record in the form of the September 2015 VA medical opinion and the February 2016 and January 2017 addendum opinions disassociating the Veteran's asserted left hip condition from his service-connected lumbar spine condition.  See September 2015 VA Medical Opinion Disability Benefits Questionnaire (DBQ); February 2016 VA Compensation and Pension (C&P) Examination Report; December 2016 VA Medical Opinion DBQ.  However, in prior decisions, the Board specifically determined that the September 2015 VA medical opinion and the February 2016 addendum opinion were inadequate to decide the claim.  See January 2016 Board Decision (determining that the "September 2015 VA opinion is not sufficient to make an informed decision on this claim" because the VA examiner essentially opined that the Veteran did not have a left hip disability despite medical evidence reflecting a definitive diagnosis of left hip osteoarthritis); September 2016 Board Decision (finding the February 2016 VA examiner's opinion to be inadequate as it failed to fully address "the likelihood that the relative proximity of the hip and lumbar spine anatomical locations, an abnormal stance (if any) due to the lumbar spine disability, and/or an abnormal gait (if any) due to the lumbar spine disability and associated left lower extremity radiculopathy, may support causation or aggravation of the left hip DJD by the lumbar spine disability.").  Furthermore, the most recent January 2017 addendum opinion is similarly inadequate, as it fails to fully address the issue of aggravation and fails to consider or address the positive opinions of the Veteran's treating physician, as required by the Board's prior remands.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  See also Allen, 7 Vet. App. 439; 38 C.F.R. § 3.310; El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (finding that a VA opinion addressing secondary service connection was inadequate as it did not address the issue of aggravation).  

Accordingly, the VA examination reports and opinions of record do not form a sufficient foundation upon which to base a denial of entitlement to service connection, and the Board thus declines to accept them.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (reflecting that the Board is free to assess medical evidence and is not obligated to accept a physician's opinion).

Given the current diagnosis of a left hip condition, considering the probative medical evidence reflecting a relationship between the Veteran's diagnosed left hip disability and his service-connected lumbar spine disability, and in the absence of any probative evidence to the contrary, the Board finds that the evidence for and against the claim is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's left hip pathology is as likely as not attributable to his service-connected lumbar spine degenerative disc and joint disease.  And, under VA law, in such a circumstance, the claimant must prevail.  Id.  

Therefore, service connection for a left hip disorder, diagnosed as left hip osteoarthritis, is granted as secondary to his service-connected lumbar spine degenerative disc and joint disease.  See id.  See also 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.



ORDER

Service connection for a left hip disability, as secondary to the service-connected lumbar spine degenerative disc and joint disease, is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


